Title: Memorandum on Farming Operations, [1796 or later]
From: Jefferson, Thomas
To: 


                    
                        [1796 or later]
                    
                    Preliminary observation. My farms are divided into 7 fields of 40. acres [each?]. In the center of each field is a granary of 2. rooms of 12 1/2 f. sq. each [1000. […] contents] and an open passage between them of 12 sf. When there is wheat in the field, it is brought as fast as it is cut to this granary and stacked round it. The threshing machine is fixed in the passage, and as the wheat is got out, it is put with it’s chaff into one room and there kept till the winter. The threshing machine being removed, the fan takes it’s place, the wheat is passed thro it, and the clean grain thrown over into the other room. The winter of that year our cattle have a moveable  shed fixed up at the same granary are fed with the straw and the manure is used in the same field the ensuing spring as will be explained. Many other conveniences result from having the little granary in the center of every field. In a large and hilly [farm] a great central [barn] is either useless or injurious. I permit no separate enclosures of my fields. Their limits are preserved by 2. rows of peach trees leaving a road between them. My fields are by this means protected from pasturage. My rotation in every field is as follows.
                    
                        
                            1. Wheat.
                            This is after 2. years of clover. The clover turned in in autumn by [completely?] ploughing, the wheat sowed on that, and buried by a harrow drawn in the direction of the furrows. As soon as the wheat is cut I propose (as soon as I can get the winter vetch) to turn in the stubble, sow vetch and cut it for green fodder in Feb. and March. Then turn in the stubble of that as a green dressing, and the ground is ready for
                        
                        
                            2. Corn & Potatoes.
                            In alternate drills 4 1/2 feet apart. Put into the drills the long dung which has been made from the straw of this field in the preceding winter.  In autumn sow vetch again to be cut for green fodder in Feb. and March as before. Then turn in the stubble for a green dressing, which prepares the ground for
                        
                        
                            3. Peas.
                            In the broadcast, because in that way they stifle weeds, keep the ground cleaner than ploughing would, shade it from the sun, and leave it in better order. I am trying the white field pea of Europe. The gray will be better when I can get it. But as these peas are liable to the bug, some black eyed peas are tended for spring use. These are drilled instead of the other in those fields which have briars or other weeds which require the plough for extirpation. After cutting the peas and turning in the stubble, sow
                        
                        
                            4. Vetch,
                            to raise a crop for seed. These 2. years of peas and vetch are instead of fallows, which are laborious, unproductive, and expose the ground naked to the sun. When the crop of vetch is taken off, turn in the stubble in time to rot, and then sow
                        
                        
                            5. Wheat.
                            In the winter have another moveable cowshed at the granary of this field and convert the straw into dung, to remain a twelve-month rotting. In the spring sow red clover on the wheat. I use a box for sowing which saves 5/8 of the seed. I do not cut my clover the same year in which it is sowed.
                        
                        
                            6. Clover.
                            The 1st. year after that in which it is sowed gives the best crops. I select the weak spots where the clover is low and cut that for seed.
                        
                        
                            7. clover.
                            In the spring of the 2d. year after that in which it was sowed put  on the dung (which has been rotting a twelvemonth) as a top dressing. In this way the clover gets the benefit of it in the first instance, and in autumn turn in the clover by one complete ploughing, and sow wheat to begin the rotation again, so that besides the clover root’s, the wheat gets a secondary benefit from the dung which had been laid on the clover in the spring as a top dressing.
                        
                        
                            
                            Having 2. cowsheds, to wit, 1. in each wheat field, enables one to divide the cattle, feeding the weak at one and the strong at another.
                        
                    
                